DETAILED ACTION
Status of the Application
The following is a non-Final office action and the first action on the merits. Claims 1-9 are pending in this application and have been rejected below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/555,547 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.





	Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “receiving unit,” “reading unit,” “transmission unit,” “storage instruction unit,” “working time obtaining unit,” “work position obtaining unit,” “work history generating unit,” and “required time generating unit” that “receives,” “reads,” “transmits,” “stores,” “obtains,” and “generates” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112, Second Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 1 recites the limitations the “receiving unit,” “reading unit,” “transmission unit,” and “storage instruction unit” that “receives,” “reads,” “transmits,” and “stores.” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of the various “units” coupled with functional language of that “receives,” “reads,” “transmits,” “stores,” and “obtains,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 2 recites the limitations the “receiving unit” and “storage instruction unit” that “receives” and “stores.” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of the various “units” coupled with functional language of that “receives” and “stores,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 3 recites the limitations “working time obtaining unit,” “work position obtaining unit,” "event obtaining unit," and “storage instruction unit” that “obtains” and “stores.” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of the various “units” coupled with functional language of that “obtains” and “stores,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 4 recites the limitations the “receiving unit” and “storage instruction unit” that “receives” and “stores.” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of the various “units” coupled with functional language of that “receives” and “stores,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 5 recites the limitations the “reading unit” and “transmission unit” that “reads” and “transmits.” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of the various “units” coupled with functional language of “that “reads” and “transmits,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 6 recites the limitations the “storage instruction unit causes … to create … and to store.” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of the “unit” coupled with functional language of “causes … to create … and to store,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 7 recites the limitations the “receiving unit,” “storage instruction unit,” “reading unit,” and “work history generating unit” that “receives,” “stores,” “reads,” and “generates.” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of the various “units” coupled with functional language of “that “receives,” “stores,” “reads,” and “generates,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claim 8 recites “he same or similar work details.” This limitation lacks antecedent basis.
Claim 8 recites the limitations the “receiving unit,” “storage instruction unit,” “reading unit,” and “required time generating unit” that “receives,” “stores,” “reads,” and “generates.” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholder of the various “units” coupled with functional language of “that “receives,” “stores,” “reads,” and “generates,” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Claims 2-8 depend on claim 1 and do not cure the aforementioned deficiencies of claim 1, and thus, claims 2-8 are rejected for the reasons set forth above regarding claim 1 as a result.
Applicant may: (a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signals per se. Applicant has claimed a computer readable medium and Applicant's specification fails to narrowly define computer readable medium to exclude transitory propagating signals. The broadest reasonable interpretation of a claim drawn to a computer readable medium includes transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium, which are non-statutory subject matter. As a result, these claims must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101, the Office recommends amending the claims so that they recite only non-transitory computer readable medium.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-9) recite “a receiving … that receives … search condition data indicating a search condition for searching for a work detail; a reading … that reads work detail data indicating a work detail satisfying the search condition indicated by the search condition data from a storage …; a transmission … that transmits the work detail data to …, wherein the receiving … receives image data from …; … store the image data in association with work identification data for identifying the work detail data; in a case when the reading … reads out a plurality of items of work detail data each indicating a work detail satisfying the search condition from the storage …, the transmission … transmits the plurality of items of work detail data to …, the receiving unit receives, from …, work identification data identifying an item of work detail data selected by a user of … from among the plurality of items of work detail data; and … store the image data in association with the work identification data received by the receiving ….” Claims 1-9, in view of the claim limitations, are directed to the abstract idea of receiving a search condition regarding work, reading work detail items satisfying the search, transmitting the work detail, receiving and storing image data with work identification corresponding to work detail, transmitting the work detail items satisfying the search, receiving a section from a user of work identification data of one of the work detail items, and storing the image data associated with the work identification data received in by the selection from the user. 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited receiving a search condition regarding work, reading work detail items satisfying the search, transmitting the work detail, receiving and storing image data with work identification corresponding to work detail, transmitting the work detail items satisfying the search, receiving a section from a user of work identification data of one of the work detail items, and storing the image data associated with the work identification data received in by the selection from the user could all be reasonably interpreted as a human making observations of a search condition regarding work, work detail, images, work identification of work detail data selected by a user, and work identification data, a human using judgment to identify the case when multiple work detail items satisfy the search condition, and a human providing an opinion to output the result of the search condition, work detail, and work identification data; therefore, the claims are directed to a mental processes. Further, each of these limitations are directed to managing personal human behavior human and relationship of the user selecting the work detail and the persons performing the work of the work detail search condition, work detail, and image data, and thus, the claims are directed to a certain method of organizing human activity. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] server device comprising,” the various “unit[s] that …,” to and from “a terminal device,” to and from “a storage device,” and “the server device further comprises a storage instruction unit that causes the storage device to”  in claim 1 and “[a] computer readable medium storing a program causing a computer to execute a process, the process comprising,” to and from “a terminal device,” to and from “a storage device,” and “causing the storage device to store” in claim 9; individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these additional elements merely generally link the recited abstract idea to a technical environment, namely a generic computing environment, such as a client-server system comprising a mobile phone with a camera. Furthermore, with respect to the transmitting, receiving, reading, and obtaining, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Kobayashi (WO 2013035687 A1) at [0013]-[0018] (describing that the invention is embodied by a personal and general purpose computers comprising a camera , switch board comprising an enter key and pointing device, personal computer, and a server) and Applicant’s own specification at [0034], [0043], [0070], (describing that the terminal and server implementing the invention may be a general-purpose computer, such as a desktop, laptop, or tablet personal computer or smartphone incorporated with a camera and a known server). In addition, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Furthermore, with respect to the transmitting, receiving, reading, and obtaining, while portions of these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations are not sufficient to amount to significantly more because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-8 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (WO 2013035687 A1), hereinafter Kobayashi.
Regarding claim 1, Kobayashi discloses a server device comprising ([0013], [0015], [0077], figs. 1, 4, 5, 23, a process management system includes image database and production management database, which are a general-purpose server computer):
a receiving unit that receives, from a terminal device, search condition data indicating a search condition for searching for a work detail ([0026]-[0028], a terminal comprises a specifying unit 216 specifies the progress display column displayed on the display unit 25 including identifying the selected column according to the information output from the input unit 24, such as the embodiment, the keyboard or mouse of the terminal, the second control unit 217 reads the image corresponding to the progress display column identified by specifying unit 216, and the second control unit 217 generates and transmits search condition data including the product ID and the work step ID corresponding to the column identified by the identification unit 216 to the production management database 4); 
a reading unit that reads work detail data indicating a work detail satisfying the search condition indicated by the search condition data from a storage device ([0028], the second control unit 217 generates and transmits the captured ID and the imaging time information to the image database 3 as the response of the search condition data from the production management database 4, and the image database database3 reads the image data corresponding to the photographed ID and time information transmitted from the terminal); 
a transmission unit that transmits the work detail data to the terminal device  ([0028], the image database 3 transmits the image data to the terminal after reading the image data corresponding to the photographed ID and time information transmitted from the terminal from the image database), wherein the receiving unit receives image data from the terminal device ([0013], image transmitting apparatus 1a and 1b and terminal 2a and 2b are installed in work field 100a and 100b, respectively, and the image transmitting devices 1a and 1b are photographing devices that photograph a work field and output image data representing a photographed image, [0016], an image transmitting apparatus 1 associates the image data photographed by the photographing device 15, the photographing time, and the photographing identifier ("photographing ID"), and transmits the same to the image database 3, [0014], fig. 1, image transmitting apparatus 1 and a terminal 2 are depicted as included within image transmission units 300, [0078], although the image transmitting apparatus 1, the terminal 2, and/or the terminal 5, are connected via communication network 200, for example, may be integrated); 
the server device further comprises a storage instruction unit that causes the storage device to store the image data in association with work identification data for identifying the work detail data ([0032], the image transmitting apparatuses 1 sequentially transmits the image data to the image database 3, the image database 3 receives the image data transmitted from each of the plurality of image transmitting apparatuses 1, and the image database 3 stores the received image data in the image database in response to the image transmitting apparatuses 1 in the work field 100 applying the photographing time information and the photographing ID to the image data representing the photographed image, [0016], the image transmitting apparatus 1 transmits the the associated image data, the photographing time, and the photographing identifier ("photographing ID") to the image database 3, [0020], the system stores the received image data, the photographing time information and the photographing ID in association with each other in the image database); 
in a case when the reading unit reads out a plurality of items of work detail data each indicating a work detail satisfying the search condition from the storage device, the transmission unit transmits the plurality of items of work detail data to the terminal device ([0039], fig. 14, the control unit 21 of the terminal acquires various data from the production management database 4 according to the information output from the input unit 24 (i.e. satisfying the search condition), and displays the progress display column of each step for each work object on the display unit 25, wherein a screen displaying progress display column displayed on the display unit 23 displays a list of information about each step for multiple steps performed when the product is produced, including a “manufacturing number,” “order number,” “product code,” “product name,” “product delivery date,” “situation,” and “worker,” [0028], the second control unit 217 generates and transmits search condition data including the product ID and the work step ID corresponding to the column identified by the identification unit 216 according to the information output from the input unit 24 and transmits the read image data to the terminal for on the display unit 25,

    PNG
    media_image1.png
    848
    527
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    703
    433
    media_image2.png
    Greyscale

Examiner notes, while the rejection relies upon the WIPO publication of the Kobayashi patent application, figs. 14 and 15 have reproduced above from both the WIPO and US publications of the Kobayashi patent application, WO 2013035687 A1 and US 20140350708 A1, respectively, for the purpose of providing an English translation of the relevant figures from the WIPO publication),
the receiving unit receives, from the terminal device, work identification data identifying an item of work detail data selected by a user of the terminal device from among the plurality of items of work detail data ([0041]-[0042], fig. 14, in a state in which the progress display column illustrated in fig. 14 is displayed, the user performs an operation to specify a product that the user wants to view and a work process using the input unit 24 of the terminal by selecting any of the plurality of records displayed on the display unit 25, and the terminal identifies the progress display column displayed on the display unit 25, reads the identified image from the image database DB, and displays it on the display unit 25, which switches to the display of the display unit 25 to the screen including the image display, as in fig. 15, [0052], the operator performs operations for selecting and modifying the progress display column to be modified (e.g., selecting the modification button A37 of fig. 15)); and 
the storage instruction unit causes the storage device to store the image data in association with the work identification data received by the receiving unit ([0052], the operator performs operations for selecting and modifying the progress display column to be modified (e.g., selecting the modification button A37 of fig. 15), including e.g., modifying the production number, the product name, the linking destination, and the control unit 21 of the terminal 5 updates the progress information stored in the progress database DB 6 according to the operation content of the worker,  [0041]-[0042], fig. 15, after the user specifies a product that the user wants to view and a work process using the input unit 24 of the terminal by selecting any of the plurality of records, the control unit 21 of the terminal switches the display of the display unit 25 to the screen including the image display, as in fig. 15, comprising an image display area A32, and a related image display area A33).
Regarding claim 2, Kobayashi discloses the terminal device according to claim 1 (as above), wherein the receiving unit receives measurement result data indicating a measurement result of a physical quantity relating to work from the terminal device, and the storage instruction unit stores the measurement result data to the storage device in association with the work identification data ([0080], [0083], the image transmitting apparatus 1 or terminal 2 may be provided with a detection section such as a heat detection sensor for detecting the operator, and only when the operator is detected by the detecting section, the image data may be transmitted, and the photographed image is accumulated only when the worker is in the work field 100, [0032], [0036], in the data accumulation operation, when an operator performs an operation in the work field 100a photographing device 15 photographs the worker at a predetermined time interval, and the image data group representing the photographed image is accumulated in the image database).
Regarding claim 3, Kobayashi discloses the terminal device according to claim 1 (as above), further comprising: a working time obtaining unit that obtains working time data indicating a working time corresponding to the work detail data ([0016], the control unit 11 associates the image data representing the image photographed by the photographing device 15, the photographing time information indicating the photographing time, and the photographing identifier (hereinafter referred to as the "photographing ID"), and transmits the same to the image database, wherein when a still image every second, the imaging time is updated every second), 
a work position obtaining unit that obtains work position data indicating a work position corresponding to the work detail data ([0080]-[0081], the start and end timing may be input by the bar code reader, as an aspect of identifying the start timing of the work, an image (for example, a bar code representing an operator ID, etc.) may be installed at a predetermined position ("image installation position") within a photographing range (i.e. position obtaining) captured by the image transmitting apparatus 1 of the workplace, at a timing at which the worker starts the work, e.g., the control unit 21 of the terminal 2 may analyze the image of the image installation position within the imaging range (i.e. position obtaining) for each predetermined unit time (i.e. working time obtaining) to determine when the amount of change in the pixel value exceeds a predetermined threshold), 
an event obtaining unit that obtains event data indicating an event which affects work corresponding to the work detail data at a work position indicated by the work position data during a time period indicated by the working time data ([0080]-[0081], the start and end timing may be input by the bar code reader, the control unit 21 of the terminal 2 may determine that the operation has been started  (i.e. event obtaining) when the amount of change in the pixel value exceeds a predetermined threshold, e.g., the control unit 21 may use the read result of the bar code installed at the position (i.e. position obtaining) as work information at the timing when the operation is determined to be started (i.e. event obtaining)), and 
wherein the storage instruction unit stores the event data to the storage device in association with the work identification data ([0023], progress database transmitted from terminal 2 includes each item of "product ID", "process ID", "worker ID" and "time information,” wherein "time information" is the start time of the operation and an end time, and [0080]-[0081], the bar code reader inputs the end timing and start timing).
Regarding claim 4, Kobayashi discloses the terminal device according to claim 1 (as above), wherein the receiving unit receives, from the terminal device, a plurality of items of image data ([0016], the control unit 11 associates the image data photographed by the photographing device 15, the photographing time, and the photographing identifier ("photographing ID"), and transmits the same to the image database), each item of image data representing a still image ([0013]-[0014], the image transmitting devices 1a and 1b in transmission unit 300 photograph a work field and output image data representing a photographed image (still image or moving image) photographed a defined time interval (e.g., everyone second) and output image data representing the captured still images, and the storage instruction unit stores the plurality of items of image data to the storage device in association with the work identification data ([0020], the control unit 31 stores the received image data, the photographing time information and the photographing ID in association with each other in the image database DB, [0023], progress database transmitted from terminal 2 includes each item of "product ID", "process ID", "worker ID" and "time information,” wherein "time information" is the start time of the operation and an end time, [0061], the control unit 21 of the terminal 2 transmits the work information associated with the image data from the determined start time to the end time to the production management database 4 using according to the information output from the input unit 24, and upon receiving the work information from the terminal 2, the production management database 4 stores the received work information as progress information in the progress database DB).
Regarding claim 5, Kobayashi discloses the terminal device according to claim 4 (as above), wherein the reading unit reads, from the storage device, capture timing condition data indicating a condition relating to capture timing according to the work detail data ([0028], the second control unit 217 generates and transmits and the captured ID and the imaging time information to the image database 3 as the response of the search condition data from the production management database 4, and the image database database3 reads the image data corresponding to the photographed ID and time information transmitted from the terminal), and the transmission unit transmits the capture timing condition data to the terminal device ([0028], the image database 3 transmits the image data to the terminal after reading the image data corresponding to the photographed ID and time information transmitted from the terminal from the image database).
Regarding claim 6, Kobayashi discloses the terminal device according to claim 5 (as above), wherein the storage instruction unit causes the storage device to create a folder corresponding to the work identification data and to store, in the folder, the plurality of items of image data received by the receiving unit  ([0020], the control unit 31 stores the received image data, the photographing time information and the photographing ID in association with each other in the image database DB, [0061], the control unit 21 of the terminal 2 transmits the work information associated with the image data from the determined start time to the end time to the production management database 4 using according to the information output from the input unit 24, and upon receiving the work information from the terminal 2, the production management database 4 stores the received work information as progress information in the progress database DB).
Regarding claim 7, Kobayashi discloses the terminal device according to claim 1 (as above), wherein the receiving unit receives, from the terminal device, working time data indicating a working time corresponding to the work detail data, the storage instruction unit stores, in the storage device, the working time data in association with the work identification data ([0020], the control unit 31 stores the received image data, the photographing time information and the photographing ID in association with each other in the image database DB, [0061], the control unit 21 of the terminal 2 transmits the work information associated with the image data from the determined start time to the end time to the production management database 4 using according to the information output from the input unit 24, and upon receiving the work information from the terminal 2, the production management database 4 stores the received work information as progress information in the progress database DB), 
the reading unit reads, from the storage device, working time data stored in association with work identification data for identifying work content with respect to each of a plurality of work details relating to a certain work target ([0027]-[0028], in fig. 9B, the terminal comprises a specifying unit 216 identifies the selected column of display 25 output from the input unit 24, such as the keyboard or mouse of the terminal, the second control unit 217 reads the image corresponding to the progress display column identified by the specifying unit 216 from the image database, and displays the image on the display unit 25, more specifically, the second control unit 217 generates and transmits search condition data including the product ID and the work step ID of the identified column to the production management database 4, generates and transmits the captured ID and the imaging time information to the image database 3 in response to the search condition data from the production management database 4, the image database 3 reads and transmits the image data to the terminal corresponding to the photographed ID and time information, and the second control unit 217 of the terminal displays the image data from the image database, [0092], in fig. 9B, the terminal may comprise a calculator 218 (shown in phantom in FIG. 9B) for calculating the working time of the work process included in the search condition based on the photographing time information corresponding to the received image data), and 
the server device further comprises a work history generating unit that generates work history data indicating a time length or a time in which each work content corresponding to the plurality of work details relating to the certain work target is performed ([0092], in fig. 9B, the terminal may comprise a calculator 218 (shown in phantom in FIG. 9B) for calculating the working time of the work process included in the search condition based on the photographing time information corresponding to the received image data (i.e. based on the data read by the reading unit), e.g., the calculation unit 218 calculates the difference between the photographing time information imparted to the image data corresponding to the timing at which the work is started and the photographing time information imparted to the image data corresponding to the timing at which the work is completed, and the working time may be calculated by integrating the number of products related to each work process and the calculated difference), based on the working time data read by the reading unit ([0092], in fig. 9B, the terminal may comprise a calculator 218 (shown in phantom in FIG. 9B) for calculating the working time of the work process included in the search condition based on the photographing time information corresponding to the received image data (i.e. based on the data read by the reading unit), [0027]-[0028], in fig. 9B, the second control unit 217 generates and transmits search condition data including the product ID and the work step ID of the identified column to the production management database 4).
Regarding claim 9, this claim is substantially similar to claim 1, and is therefore, rejected on the same basis as claim 1. While claim 9 is directed toward a computer readable medium, Yoshikawa discloses a computer readable medium as claimed. [0016].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2013035687 A1), hereinafter Kobayashi, in view of Armington, et al. (US 20020104293 A1), hereinafter Armington.
Regarding claim 8, Kobayashi discloses the terminal device according to claim 1 (as above). Further, while Kobayashi discloses wherein the receiving unit receives working time data indicating a working time corresponding to the work detail data from the terminal device, the storage instruction unit stores the working time data in association with the work identification data in the storage device ([0020], the control unit 31 stores the received image data, the photographing time information and the photographing ID in association with each other in the image database DB, [0061], the control unit 21 of the terminal 2 transmits the work information associated with the image data from the determined start time to the end time to the production management database 4 using according to the information output from the input unit 24, and upon receiving the work information from the terminal 2, the production management database 4 stores the received work information as progress information in the progress database DB), 
the reading unit reads, from the storage device, for each of the … work details relating to a plurality of work objects, working time data stored in association with the work identification data that identifies a work detail relating to the same or a similar work detail  ([0027]-[0028], in fig. 9B, the terminal comprises a specifying unit 216 identifies the selected column of display 25 output from the input unit 24, such as the keyboard or mouse of the terminal, the second control unit 217 reads the image corresponding to the progress display column identified by the specifying unit 216 from the image database, and displays the image on the display unit 25, more specifically, the second control unit 217 generates and transmits search condition data including the product ID and the work step ID of the identified column to the production management database 4, generates and transmits the captured ID and the imaging time information to the image database 3 in response to the search condition data from the production management database 4, the image database 3 reads and transmits the image data to the terminal corresponding to the photographed ID and time information, and the second control unit 217 of the terminal displays the image data from the image database, [0092], in fig. 9B, the terminal may comprise a calculator 218 (shown in phantom in FIG. 9B) for calculating the working time of the work process included in the search condition based on the photographing time information corresponding to the received image data), and 
the server device further comprises a required time generating unit that generates required time data indicating a statistical amount of time required for work corresponding to the … work details ([0092], in fig. 9B, the terminal may comprise a calculator 218 (shown in phantom in FIG. 9B) for calculating the working time of the work process included in the search condition based on the photographing time information corresponding to the received image data (i.e. based on the data read by the reading unit), e.g., the calculation unit 218 calculates the difference between the photographing time information imparted to the image data corresponding to the timing at which the work is started and the photographing time information imparted to the image data corresponding to the timing at which the work is completed, and the working time may be calculated by integrating the number of products related to each work process and the calculated difference, and [0094], an estimation unit 220 (shown in phantom in FIG. 9B) may estimate the completion time of the product and the shipping time of the product by integrating the remaining number of products to be produced and the calculated work time on) based on the working time data read by the reading unit ([0092], in fig. 9B, the terminal may comprise a calculator 218 (shown in phantom in FIG. 9B) for calculating the working time of the work process included in the search condition based on the photographing time information corresponding to the received image data (i.e. based on the data read by the reading unit), [0027]-[0028], in fig. 9B, the second control unit 217 generates and transmits search condition data including the product ID and the work step ID of the identified column to the production management database 4), Kobayashi does not expressly require that the disclosed work details are necessarily “the same or similar work details,” which however, is taught by further teachings in Armington.
Armington teaches the reading unit reads, from the storage device, for each of the same or similar work details relating to a plurality of work objects, working time data stored in association with the work identification data that identifies a work detail relating to the same or a similar work detail ([0117]-[0118], the CPU 50 may then utilize the saved data (i.e. reading from the storage device) in generating the productivity report at step 410, in a report generation 412, the CPU 50 performs mathematical operations on the data for the packaging of a plurality of identical parts (i.e. the same or similar work details) to gauge the average time it takes for a given operator to complete the packaging of a particular part (i.e. the same or similar work details), and for each step of the packaging process to analyze which packaging steps need to be addressed (i.e. the same or similar work details), wherein after complete, the CPU saves in memory the time data for each packaging part, the packaging material generator identification number, and a code indicating the set of packaging instructions (i.e. reading from the storage device)), and
the server device further comprises a required time generating unit that generates required time data indicating a statistical amount of time required for work corresponding to the same or similar work details based on the working time data read by the reading unit ([0118], in a report generation 412, the CPU 50 performs mathematical operations on the data for the packaging of a plurality of identical parts (i.e. the same or similar work details), an average global time may be calculated to gauge the average time it takes for a given operator to complete the packaging of a particular part (i.e. the same or similar work details), and an average time for each step of the packaging process may be calculated to analyze which packaging steps (i.e. the same or similar work details) need to be addressed).
Kobayashi and Armington are analogous fields of invention because both address the problem of monitoring the completion of tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Kobayashi the ability for work details to be “the same or similar work details,” as taught by Armington since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of reading, for each of the same or similar work details relating to a plurality of work objects, working time data stored in association with the work identification data that identifies a work detail relating to the same or a similar work detail, and generating required time data indicating a statistical amount of time required for work corresponding to the same or similar work details based on the working time data read by the reading unit, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi with the aforementioned teachings of Armington in order to produce the added benefit of gauging the average time it takes for a given operator to complete a particular part and to analyze which steps need to be addressed to improve productivity. [0118].

	
	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kobayashi (US 20140350708 A1) disclosing systems and methods for displaying images represented by image data sets of work processes transmitted from an image database in response to a search condition based on user input;
Okada (US 20050240390 A1) disclosing systems and methods for creating a work standard of an operation of work based on the average time for a particular work identifier representing a component genre; and
Sakaue, et al. (US 20130226643 A1) disclosing systems and methods for determining the quantity of work articles completed by a worker using sensor, which may include a camera.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623